NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIGUEL RAMOS MEZA,                              No.   14-73966

                Petitioner,                     Agency No. A070-966-736

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 5, 2017
                            San Francisco, California

Before: MURGUIA** and HURWITZ, Circuit Judges, and KEELEY,*** District
Judge.

      Miguel Ramos Meza, a native and citizen of Mexico, petitions for review of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              This case was submitted to a panel that included Judge Kozinski, who
recently retired. Following Judge Kozinski’s retirement, Judge Murguia was drawn
by lot to replace him. Ninth Circuit General Order 3.2.h. Judge Murguia has read
the briefs, reviewed the record, and listened to oral argument.
      ***
            The Honorable Irene M. Keeley, United States District Judge for the
Northern District of West Virginia, sitting by designation.
an order of the Board of Immigration Appeals (“BIA”) denying his motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We

review the denial of a motion to reopen for abuse of discretion, Yan Rong Zhao v.

Holder, 728 F.3d 1144, 1147 (9th Cir. 2013), and deny the petition for review.

      1.    We previously remanded to the BIA with the instruction that it weigh

Ramos’s dishonesty against “the favorable factors [he] offered in favor of

discretionary reopening, including his support of young U.S. citizen children, well-

documented work history, allegedly continuous presence, and potentially

meritorious U visa application.” Meza v. Holder, 544 F. App’x 716, 717–18 (9th

Cir. 2013). On remand, the BIA fulfilled its duty to “weigh favorable factors

against unfavorable factors.” Arrozal v. INS, 159 F.3d 429, 433 (9th Cir. 1998)

(citing Yepes-Prado v. INS, 10 F.3d 1363, 1366 (9th Cir. 1993)). The BIA

acknowledged the “significant” favorable equities, but nonetheless concluded that

Ramos’s “ongoing false claims, including false testimony, that he was a native and

citizen of Guatemala, whereas he is in fact from Mexico,” outweighed the

favorable factors. The BIA did not abuse its discretion by reasonably concluding

that Ramos’s dishonesty for the purpose of obtaining an immigration benefit,

which spanned a period of nearly fifteen years until he was confronted by contrary

evidence at his removal hearing, constitutes “a very serious matter” and “egregious

conduct” that outweighs Ramos’s favorable factors. See Singh v. Holder, 643 F.3d
2
1178, 1181 (9th Cir. 2011).

      2.     The BIA did not mischaracterize as a negative factor Ramos’s

potential eligibility for derivative U visa relief. Rather, the BIA acknowledged that

Ramos’s potential eligibility for such relief was a favorable factor, but

appropriately noted the mitigating fact that the U visa application at issue “was

submitted some 14 years after the events underlying the wife’s potential for a U

visa.” See 8 C.F.R. § 1003.2(c)(1) (2017) (“A motion to reopen proceedings shall

not be granted unless it appears to the Board that evidence sought to be offered is

material and was not available and could not have been discovered or presented at

the former hearing . . . .”); INS v. Doherty, 502 U.S. 314, 323–25 (1992).

      3.     Likewise, the BIA did not abuse its discretion by reasoning that

Ramos’s pattern of misrepresentation continued even after his true citizenship was

exposed at the removal hearing. In his supplemental U visa application, Ramos

falsely indicated that he had not misrepresented a material fact for the purpose of

obtaining an immigration benefit.

      DENIED.




                                         3